Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendment and RCE filed on April 18, 2021.  Claims 1-4 and 6-9 are now pending.

Allowable Subject Matter
Claims 1-4 and 6-9 are allowed, renumbered as claims 1-8, respectively.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the best prior art of record or that encountered in searching for the invention, fails to disclose or suggest a data transfer appliance/device for file sharing transferred and connected to a cloud network, copying a dedupe form of data from the appliance to a staging bucket in a cloud computing platform on a per customer basis and implementing rehydration of the dedupe, as claimed, including other claim provisions.
Claims 2-4 and 6-9 depend from independent claim 1 respectively, and therefore are allowable on the merits.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of data migration:
USPN.  2013/0133051	USPN.  2017/0168903
USPN.  2017/0277435	USPN.  2017/0315872

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 21, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158